DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 1, 3, and 5-9 are the same as those set forth in the previous Office action mailed on Nov. 8, 2021. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 U.S.C. § 103

Claims 1, 3, and 5-9 are rejected under (pre-AIA ) 35 U.S.C. § 103(a) as being unpatentable over Japanese Patent Application Laid-Open Publication No. H11-343428 A (herein “Kagitani”) in view of US Patent Application Publication No. 2006/0223936 A1 (herein “Such”).
This rejection was adequately set forth in paragraphs 7-15 of the Office action mailed on Nov. 8, 2021 and is incorporated here by reference.

Claims 1, 3, and 5-9 are rejected under (pre-AIA ) 35 U.S.C. § 103(a) as being unpatentable over US Patent No. 5,344,867 (herein “Morgan”) in view of US Patent Application Publication No. 2006/0223936 A1 (herein “Such”).
This rejection was adequately set forth in paragraphs 16-24 of the Office action mailed on Nov. 8, 2021 and is incorporated here by reference.

Response to Arguments

Applicant’s arguments filed Feb. 8, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejection of claims 7 and 8 under 35 U.S.C. § 112(b) has been withdrawn in light of the amendment of the claims.

Regarding the rejection under 35 U.S.C. § 103 over Kagitani in view of Such: Applicant argues (top of p. 8 of Remarks) that Such does not disclose the monomer vinylidene chloride and thus does not teach that vinylidene chloride may be polymerized by a RAFT agent.
This argument is unpersuasive because Such discloses that the RAFT agents may be used to polymerize “a wide range of ethylenically unsaturated monomers” (¶ [0092]), including a large number of monomers which are notoriously well known to polymerize by free radical processes in substantially the same conditions as vinylidene chloride. Additionally, Applicant’s specification (Spec. pp. 2-3) provides prior art examples of the polymerization of vinylidene chloride with RAFT agents.
Appellant does not provide any evidence or technical reasoning that would establish that vinylidene chloride would not be expected to be capable of polymerizing with Such’s RAFT agents.

Applicant argues (end of second paragraph on p. 8 of Remarks) that one of ordinary skill in the art would not have had a reasonable expectation of success because Such’s RAFT polymerization has “very distinct monomer chemistry”.
This argument is unpersuasive because it does not explain what the alleged distinct chemistry is or why it would impact the reasonable expectation by one of ordinary skill in the art that vinylidene chloride could be polymerized with a RAFT agent. As set forth above, Applicant’s specification (Spec. pp. 2-3) provides prior art examples of the polymerization of vinylidene chloride with RAFT agents, and the Kagitani and Morgan references of record describe radical polymerizations of vinylidene chloride by emulsion polymerization.

Regarding the rejection under 35 U.S.C. § 103 over Morgan in view of Such: Applicant’s arguments (pp. 10-11 of Remarks) drawn to expectation of success to polymerize vinylidene chloride by RAFT are substantially the same as those set forth regarding the rejection over Kagitani in view of Such, and they are unpersuasive for the same reasons as set forth above.


The rejections under 35 U.S.C. § 103 that were set forth in the preceding Office action mailed on Nov. 8, 2021 have been maintained above in paragraphs 5-8.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Nov. 8, 2021. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764